On February 23, 1977, 213 Ct. Cl. 129, 550 F. 2d 639, the court rendered an opinion holding that plaintiffs were entitled to an award in the amount of $47,500. The case was returned to the trial division for further proceedings under Rule 131(c) to determine the beneficiaries entitled to share in the award and whether interest is awardable.
In a Report and Recommendation for Judgment, filed February 2, 1978, the trial judge of this court reported that plaintiffs had abandoned their claim for interest on the award and recommended that the court specify that the award in this case is to the Coast Indian Community as an entity; that no award is made individually to any of the eight named individual plaintiffs; and that the award be distributed pursuant to the procedures established in Pub. L. No. 93-134 (Oct. 19, 1973), 87 Stat. 466; 25 U.S.C. §§ 1401-07 (Supp. III 1973).
The case now comes before the court on plaintiffs’ motion, filed March 16, 1978, for judgment requesting that the court adopt as the basis for its judgment in this case the recommended decision of Trial Judge Kenneth R. Harkins, filed February 2, 1978, pursuant to Rule 131(c), defendant having filed no request for review thereof by the court and the time for so filing pursuant to the Rules of the court having expired. Upon consideration thereof, without oral argument, since the court agrees with the trial judge’s recommended decision, copies of which have been fur*704nished to the parties, it hereby grants plaintiffs’ motion and adopts the said decision as the basis for its judgment in this case.
it is therefore ordered that the award of forty-seven thousand five hundred dollars ($47,500), entered by the February 23, 1977, opinion, is to the Coast Indian Community as an entity and judgment be and the same is entered.
it is further ordered that the February 23, 1977, opinion and findings of fact therein are amended in conformity with this decision. The claims of plaintiffs numbered 2 through 9 in the petition are dismissed.